 In the Matter Of MIDDLE STATES UTILITIES COMPANY OF IOWA, MIDDLESTATES UTILITIES COMPANY OF MISSOURI, CLINTON COUNTY TELE-PHONE COMPANY, AND ANDREW COUNTY MUTUAL TELEPHONE COMPANYandUTILITYWORKERS ORGANIZING COMMITTEE, LOCAL No. 305, OFBETHANY, MISSOURI, AFFILIATED WITH THE C. I. O.Case No. 17-R-9412.-Decided September2., 1944Mr. Scott R. Timmons,of KansasCity,Mo., for the Companies.Messrs. Howard L. RizerandHenry-A. Schwarzott,of Kansas City,Mo., for the Union.Miss Melvern R. Krelow,,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Utility Workers Organizing Committee,Local No. 305, of Bethany, Missouri, affiliated with the C. I. 0., hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Middle StatesUtilities Company of Iowa, Middle States Utilities Company of Mis-sburi,Clinton County Telephone Company, and Andrew CountyMutual Telephone Company, I'lattsburg, Missouri, herein collectivelycalled the Companies, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Margaret L. Fassig,Trial Examiner.Said hearing was held at Kansas City, Missouri, onAugust 16, 1944.The Companies and the Union appeared and par-ticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and ate hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.58 N. L.R. B., No. 93.482 ,MIDDLE STATESUTILITIES COMPANY OF IOWA483Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESMiddle States Utilities Company, a Delaware corporation,is a hold-ing company which owl's all of the stock of ClintonCountyTelephoneCompany, a Missouri corporation,Middle StatesUtilities Company ofMissouri,aMissouri corporation,and Middle States Utilities Com-pany of Iowa, an Iowa corporation,and in excess of •0 percent of thestock of AndrewCounty MutualTelephone Company, a Missouricorporation.The 4 latter named corporations are operating com-panies engaged in the business of selling and furnishing telephoneservice in the southern part of the State of Iowa and the northern partof the State of Missouri.The Middle States Utilities Company ofIowa operates approximately 20 telephone exchanges in southern Iowaand the other 3 operating companies operate-approximately 36 ex-changes in Missouri.For the year ending December 31, 1913, theoperating companies received for local service the amount of $287,-070.32,and for toll service $83,862.00.Due to material shortages, theoperating companies,during the same period,purchased only a smallamount of material,Brost of which was shipped from points outsidethe States of Missouri and Iowa.Each of the 4 operating companieshas toll connections with Southwestern Bell Telephone Company whichfurnishes service throughout the midwest area of the United States.The Companies admit thatthey are engagedin commerce withinthe meaning of the National Labor Relations Act.If.THE ORGANIZATION INVOLVEDUtilityWorkers Organizing Committee, Local No. 305, of Bethany,Missouri, affiliated with the Congress of Industrial Organizations, is alabor organization admitting to membership employees of theCompanies.III.THE QUESTION CONCERNING REPRESENTATIONOn or about July 8, 1944, the Union informed the Companies of itsmajority representation among their employees.The Companies ques-tioned the Union's majority and the appropriateness of the unit soughtherein, and requested certification by the Board. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement of the Regional Director introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerning therepresentation of employees of the Companies, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties are in agreement that all regular employees. of the Coin-panies,2 excluding persons who are employed on an agency basis, andallmanagerial, supervisory and confidential employees including thegeneral manager, the secretary to the general manager, the commercialmanager, the president of the Companies, the traveling auditor, theplant manager, the secretary-treasurer of the Companies, and thebookkeeper comprise the appropriate unit.They are in disagreement,however, with respect to the stenographer to the plant manager, thestenographer to the, commercial manager, 2 construction foremen, 1cable splicer, 16 wire chiefs, 3 chief operators, 3 cashiers, and 23 combi-nation cashier-chief operators.The Union desires the inclusion of theabove-named classifications while the Companies contend that the chiefoperators, cashiers, combination cashier-chief, operators, wire chiefsiconstruction foremen and the cable splicer are supervisory, and thestenographers are confidential and should therefore be excluded fromthe unit.These classifications are fully discussed below.Stenographers:Since the plant manager and the commercial man-ager, to whom these employees are secretaries, occupy supervisorypositions with the Companies, it is apparent that they and in turntheir stenographers have access to confidential information concerninglabor relations.Accordingly, we shall exclude these stenographersfrom the unit.'Cashiers, chief operators, and combination cashier-chief operators:As heretofore stated, the Companies operate exchanges in the Statesof Iowa and Missouri. In only three exchanges, namely Plattsburg,'The Regional Diiector reported that the Union submitted 129 union membership andauthorization cards, all of which bore apparently genuine original signatures,that thenames of 127 persons appearing on the cards were listed on the Companies"pay roll forthe period from July 1 to July 15, 1944,124 of which were the names of persons in theappropriate unit and 3 were the names of persons excluded troni the appropriate unit byagreement of the parties,and that the cards were dated in May,June, and July 1944.There are approximately 182 employees in the unit2 Although the Companies maintain separate books, and persons who work for then areemployed and paid separately by each, all have common officers and interlocking boards ofdirectors and all employ jointly a general manager and certain other employees who per-form services for all.The Companies'general office is located in Plattsburg,Missouri,where all matters of general policy are determined.The parties stipulated that for thepurposes of the p}oceeding,the Companies are integrated in their management and that theemployees of all may together comprise a single bargaining unit.3 flatter of Electric Auto Lite Company, 57N. L. R. B. 723, and cases cited therein MIDDLE STATES UTILITIES COMPANY OF IOWA485Savannah, and Cameron, Missouri, are the positions of cashier andchief operator separate; in all other exchanges these positions are com-bined and held by a combination cashier-chief operator.The three cashiers who work in Plattsburg, Savannah, and Cameron,except part-time janitors who are by agreement excluded from theunit.They collect accounts, make reports on the collections, and alsoact as the Companies' representative in taking service orders.Thechief operators keep records of toll tickets, trouble tickets, snake trans-mittals for toll tickets, keep time records of other employees in theexchange, work on the switchboard a small part of the time, givingrelief to other operators.The combination cashier-chief operators, inaddition, engage in regular cashiering duties.The exchanges are under the direct supervision of the travelingauditor, and although the chief operators do not have the authorityto hire or discharge they do make recommendations with respect tothe operators under their supervision, which recommendations in mostinstances have been given weight.4We find that the chief operatorsand the combination cashier-chief operators have supervisory authorityand we shall exclude them from the unit.'With respect to the cashiers,however, we are of the opinion that they do not have supervisoryauthority, and we shall include them in the unit.Comstiuetion foremen, and wire chiefs:It is the responsibility ofthe construction foreman to oversee the job on which he and his creware engaged.He works under the direction of the plant managerwho issues the orders and instructions.The foreman's crew undernormal conditions consists of from 6 to 8 employees; a: present thereare approximately 3 employees in the crews of the 2 foremen hereinvolved.The.foreman engages in the same work as that of his crew.The wire chiefs install, remove, and repair telephones, repair lines,string wires, set poles, and in general are responsible for the main-tenance of the telephone system and for keeping in workable conditionthe switchboards at the exchanges that they serve.Normally only6 wire chiefs have helpers, and at present, only 2 of the 16 are assigneda helper.In the performance of their duties the above employees must oh-serve specific working practices formulated by the Companies.None4 Although the traveling auditor testified that the only difference between an ordinaryoperator and a chief operator is that the chief operator in addition to operating a boardalso engages in clerical v ork, she stated that the chief operator does make salary and dis-ciplinary recommendations,and that only rarely was it necessary to disregard such rec-ommendations.Maxine Blakeman,a cashier-chief operator,also testified that on severaloccasions she has recommended persons for hire upon request of the general manager, andthat the general manager has relied upon those recommendations in his selectionBMatter of Illinois Coinm,ercial Telephone Contpanis,51 N. L R B 205,Matter ofSouthwesternAssociatedTelephone Company,35 N. L R. B. 84 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas the authority to hire or discharge employees under him, nor doesthe record indicate that these employees make recommendations withrespect to the discipline or discharge of such employees.We are ofthe opinion that the construction foremen and the wire chiefs do notpossess supervisory 'authority, and we shall include them in the unit.Cable splicer:This employee has charge of making all cable repairs.His helper merely takes care of the tools with which the cable splicerperforms his job.We distinguish between supervisory employeesupon whose decisions and jildgnients the employer relies for his eni-ployment policies and skilled and experienced employees to whom cer-taun work is assigned to be performed with the assistance of lesstrained helpers.6We shall include the cable splicer in the unit.We find that all employees of the Companies including cashiers,construction foremen, wire chiefs, and the cable splicer, but excludingthose persons employed on an agency basis and managerial, super-visory, and confidential employees including the general manager, thesecretary to the general manager, the stenographer to the plant man-ager, the stenographer to the commercialmu-lager, chief operators,.combination cashier-chief operators, the commercial manager, thepresident of the Companies, the traveling auditor, the plant manager,the secretary-treasurer of the Companies, and the bookkeeper, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recoiniiend such action, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.'V. TILE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.The parties agree, and we find, that those person s..:who are em-ployed on a temporary or part-time basis who normally work less than20 hours a week are not eligible to vote in the Election directedhereinabove.e Dfatterof Reid,MurdockdCo, 50 N. L R B 2S4, and cases cited therein.'Matter of SouthernBell Telephone and 4'elegruph Company,55 N. L R. B. 1058. MIDDLE STATES UTILITIES COMPANY OF IOWADIRECTION OF ELECTION487By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigtition to ascertain representa-tives for the purposes of collective bargaining with Middle StatesUtilities Company of Iowa, Middle States Utilities Company of Mis-souri,Clinton County Telephone Company, and Andrew CountyMutual Telephone Company, Plattsburg, Missouri, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Seventeenth Region,acting in this matter as agent'for the National Labor Relations Board,Lind -subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the (late of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by Utility Workers Organizing Committee, Local No. 305, ofBethany, Missouri, affiliated with the C. I. 0., for the purposes ofcollective bargaining.